                       Case 1:20-cv-05958-PAE Document 7
                                                       6 Filed 08/03/20
                                                               07/31/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                            Southern
                                                     __________      District
                                                                District      of New York
                                                                         of __________

   KNIGHT FIRST AMENDMENT INSTITUTE AT                                )
  COLUMBIA UNIVERSITY; MEGAN ACKERMAN;                                )
ELLEN BRODSKY; DARRAGH BURGESS; DONALD                                )
      MOYNIHAN; and ELIZABETH WEST
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
DONALD J. TRUMP, President of the United                              )
States; and DANIEL SCAVINO, Assistant to                              )
 the President and Deputy Chief of Staff for                          )
             Communications                                           )
                           Defendant(s)                               )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Daniel Scavino
                                           Assistant to the President and Deputy Chief of Staff for Communications
                                           The White House
                                           1600 Pennsylvania Avenue NW
                                           Washington, DC 20500


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Katherine Fallow
                                       Knight First Amendment Institute at Columbia University
                                       475 Riverside Drive, Suite 302
                                       New York, NY 10115

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

                    8/3/2020                                                            /s/ P. Canales
Date:
                                                                                            Signature of Clerk or Deputy Clerk
